Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 22, 2021

The Court of Appeals hereby passes the following order:

A21A0766. IN RE TOMMISENE BAKER, ADULT WARD.

      Alma R. Carter filed a notice of appeal from the trial court’s order appointing
King D. Heath as conservator for Tommisene Baker.1 Heath has filed a motion to
dismiss, arguing that Carter lacks standing to appeal. We agree.
      “It is well settled that only a party to the case can appeal from a judgment, or
one who has sought to become a party as by way of intervention and has been denied
the right to do so.” Degussa Wall Sys., Inc. v. Sharp, 286 Ga. App. 349, 350 (648
SE2d 687) (2007); see also Lockey v. Bennett, 244 Ga. 339, 340 (2) (260 SE2d 56)
(1979). Here, the record shows that Carter and Heath are both siblings of the
proposed ward. Carter was aware that Heath had filed a petition to be appointed
conservator, and she was served notice of the hearing. There is nothing in the record,
however, showing that Carter ever sought – or was denied the opportunity – to
intervene below. Carter is thus not entitled to appeal. See Coffield v. Kuperman, 269
Ga. App. 432, 434 (604 SE2d 288) (2004). Accordingly, Heath’s motion to dismiss
is hereby GRANTED, and this appeal is DISMISSED.



      1
        In her notice of appeal, Carter also purports to appeal a September 10, 2020
order finding that she was not a party to the case. The record contains no such order.
The hearing took place on September 10, 2020. The trial court may have made an oral
ruling at the hearing; however, the transcript from the hearing was not included with
the record. Moreover, a ruling ordinarily must be reduced to writing in order to
appeal. See Mondy v. Magnolia Advanced Materials, 303 Ga. 764, 772 (4) (b) (815
SE2d 70) (2018).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/22/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.